Citation Nr: 0505878	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  99-23 494	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether the veteran has submitted timely substantive 
appeals of the April 2001 and December 2002 rating decisions 
which assigned 10 and 30 percent ratings, respectively, for 
the service-connected bipolar disorder.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from August 1994 to 
September 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the RO which denied service connection for 
a back disability and for sinusitis.  The appeal also arises 
from an April 2001 rating decision wherein, the RO granted 
service connection for a bipolar disorder, assigning a 10 
percent rating.  The veteran filed a notice of disagreement 
in June 2001.  In December 2002, the RO granted a higher 30 
percent rating for the service-connected bipolar disorder and 
in December 2002, the veteran was issued a statement of the 
case.  In January 2004, the RO granted a higher rating of 50 
percent for the service-connected bipolar disorder.

In December 1998, the RO denied the claim for migraine 
headaches and the veteran appealed.  In April 2001, the RO 
granted the claim.  Therefore, the issue of service 
connection for migraine headaches is no longer in appellate 
status.

The claim of service connection for sinusitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current back disorder to service.

2.  By rating action of April 2001, the RO granted service 
connection for a bipolar disorder and assigned a 10 percent 
rating.

3.  The veteran, in June 2001, filed a notice of 
disagreement, pertaining to the April 2001 RO's decision 
which assigned a 10 percent rating for the service-connected 
bipolar disorder.

4.  In December 2002, the RO issued a statement of the case 
pertaining to the issue of entitlement to a higher rating for 
a bipolar disorder.

5.  A substantive appeal with respect to the April 2001 RO 
rating decision, which granted service connection for a 
bipolar disorder and assigned a 10 percent rating, was not 
received by the RO within 60 days of the RO's mailing of the 
statement of the case, or within one year from the date of 
the mailing of notice of the initial determination to the 
veteran.

6.  By rating action of December 2002, the RO granted a 
higher 30 percent rating for the service-connected bipolar 
disorder.

7.  In March 2003, the veteran filed a notice of disagreement 
with the RO's December 2002 assignment of a 30 percent rating 
for the service-connected bipolar disorder.

8.  In February 2004, the RO issued a statement of the case 
pertaining to the December 2002 rating decision.

9.  A substantive appeal with respect to the December 2002 RO 
rating decision, which granted a higher 30 percent rating for 
the service-connected bipolar disorder, was not received by 
the RO within 60 days of the RO's mailing of the statement of 
the case, or within one year from the date of the mailing of 
notice of the initial determination to the veteran.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


2.  The claim for entitlement to an increased rating for a 
bipolar disorder has not been timely appealed.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and her representative have been provided with a 
copy of the appealed December 1998 rating decision, a June 
1999 statement of the case (SOC), and supplemental statements 
of the case dated in April 2001, December 2002, and January 
2004, that discussed the pertinent evidence, and the laws and 
regulations related to claims of service connection for a 
back disability and for sinusitis.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on her claims.  

In addition, in an April 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate her claims, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in April 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording her an opportunity to submit all pertinent 
evidence pertaining to her claims that she might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in May 1998.  Thereafter, in a rating decision dated in 
December 1998, the RO denied the claims of service connection 
for a back disability and sinusitis.  The VCAA was not in 
effect until November 2000.  In April 2001, the RO provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate her claims on appeal, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit additional 
evidence pertinent to her claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in April 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and SSOCs 
were mailed to the appellant in April 2001, December 2002 and 
January 2004.  

The Board observes that VA has also satisfied its duty to 
assist.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, outpatient treatment reports, and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to her claims, not already of 
record and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate her claims, as 
well as the respective responsibilities of herself and VA as 
it pertains to her claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Service Connection Back

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.303.

The veteran's service medical records are negative for a 
diagnosed back disorder.  The records, however, do show that 
the veteran was treated for a knot located on the right lower 
back which was considered painful.  The diagnosis was lipoma 
of the back.  The veteran was granted service connection for 
a lipoma of the back by way of a December 1998 RO rating 
decision.  

The veteran underwent VA examination in October 1998 which 
found a deep subcutaneous mass over the right sacroiliac area 
which the examiner stated was probably a lipoma.  In April 
1999, the veteran reported for treatment due to back pain.  
She reported that she injured her back when her dog got 
behind her and she twisted around.  The diagnosis was acute 
lumbar and thoracic strain.  In October and November 2000, 
the veteran was treated for complaints of lumbosacral pain.  

During VA examination in February 2001, the veteran reported 
having a lump on her back.  She complained of back pain.  She 
denied having a specific injury to her back.  February 2001 
X-ray studies of the spine were normal.  The examiner 
diagnosed intermittent lumbosacral strain and associated 
discomfort.  The VA examination report reveals that the 
examiner reviewed the veteran's service medical records.  The 
examiner stated that she was asked to render an opinion 
regarding the relationship of the veteran's back discomfort 
to her lipoma which was noted in 1997.  It was the opinion of 
the examiner that the lipoma was an unrelated physical 
finding that was located in the soft tissues of the lower 
back.  She stated that the lipoma was located more 
superficially than the lumbosacral musculature and was not 
related to any symptoms of strain that the veteran reports.  

In March 2001, the veteran was treated for low back pain.  
She underwent VA examination again in October 2002.  The 
examination report reveals that she complained of low back 
pain which was different than the pain she experienced with 
the lipoma.  The examiner noted that an April 2001 MRI of the 
back showed a left central disc herniation at L5-S1.  The 
examiner diagnosed lumbosacral strain.

It is clear that the veteran currently has a back disorder.  
What is missing in the instant case is medical evidence 
linking her current back disorder to service.  The service 
medical records are negative for a back disability.  The 
records show only that the veteran had a lipoma on the back.  
There is no medical evidence linking the veteran's currently 
diagnosed lumbosacral strain and lumbosacral disc herniation 
to service, to include the lipoma in service.  In fact, a VA 
examiner stated that there was no relationship between her 
current back disability and the lipoma in service.

The Board notes that the veteran asserts that her current 
back condition originated during her period of service.  The 
veteran certainly is competent to describe complaints of 
symptoms.  However, the veteran, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation.  Consequently, her assertion that her current back 
disorder is related to service lacks probative value.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In sum, there is no competent medical evidence linking the 
veteran's back condition to military service, including the 
lipoma on the back in service.  Consequently, the Board must 
find that the preponderance of evidence is against the claim; 
the benefit- of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


III.  Whether the veteran has submitted timely substantive 
appeals of the April 2001 and December 2002 rating decisions 
which assigned 10 and 30 percent ratings, respectively, for 
the service-connected bipolar disorder.

The Board has jurisdiction over appeals as to questions of 
law and fact that involve entitlement to VA benefits, as well 
as to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101(a).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished as 
prescribed in this section.  " 38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  "38 C.F.R. § 20.202.  The NOD 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed. 38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the appellant at her most 
recent address of record, with a copy provided to the 
representative, if any.  38  C.F.R. § 19.30(a).  Thereafter, 
a claimant must file the substantive appeal within 60 days 
from the date the statement of the case is mailed or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 
38 C.F.R. § 20.302. 38 C.F.R. § 20.1103.

In the instant case, by rating action of April 2001, the RO 
granted service connection for a bipolar disorder and 
assigned a 10 percent rating.  The veteran, in June 2001, 
filed a notice of disagreement, pertaining to the RO's April 
2001 assigned 10 percent rating for the service-connected 
bipolar disorder.  In December 2002, the RO issued a 
statement of the case.  A substantive appeal with respect to 
the April 2001 RO rating decision, which granted service 
connection for a bipolar disorder and assigned a 10 percent 
rating, was not received by the RO within 60 days of the RO's 
mailing of the statement of the case, or within one year from 
the date of the mailing of notice of the initial 
determination to the veteran.  By rating action of December 
2002, the RO granted a higher 30 percent rating for the 
service-connected bipolar disorder.  In March 2003, the 
veteran filed a notice of disagreement with the RO's December 
2002 assigned 30 percent rating for the service-connected 
bipolar disorder.  In February 2004, the RO issued a 
statement of the case pertaining to the December 2002 rating 
decision.  A substantive appeal with respect to the December 
2002 RO rating decision, which granted a higher 30 percent 
rating for the service-connected bipolar disorder, was not 
received by the RO within 60 days of the RO's mailing of the 
statement of the case, or within one year from the date of 
the mailing of notice of the initial determination to the 
veteran.

In November 2004, the veteran was given notice that the Board 
was going to consider whether a substantive appeal with 
respect to the claim for a higher rating for the service-
connected bipolar disorder had been submitted.  She was given 
an opportunity to request a hearing or present argument 
related to this issue.  Although the Board has the obligation 
to assess its jurisdiction, it must consider whether doing so 
in the first instance is prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
Board's consideration of this issue does not violate the 
veteran's procedural rights.  The November 2004 letter to the 
veteran provided her notice of the pertinent regulations, as 
well as notice of the Board's intent to consider the issue.  
She was given 60 days to submit argument on this issue and 
provided an opportunity to request a hearing.  

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; See Roy v. Brown, 
5 Vet. App. 554 (1993).  In this case, the veteran did not 
submit a substantive appeal pertaining to either the April 
2001 rating decision or the December 2002 rating decision.  A 
substantive appeal was not received within one year after the 
initial notification to the veteran of the RO's decisions in 
April 2001 and December 2002, or within 60 days after the 
RO's issuance of the SOC.  Therefore, the appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate a claim for a higher rating for the service-
connected bipolar disorder.  38 U.S.C.A. §§ 7104(a), 
7105(d)(3), and 7108; 38 C.F.R. §§ 20.101(a), 20.200, 20.202.

In January 2004, the veteran submitted a letter indicating 
that he wanted an extension to file a VA Form 9 pertaining to 
her claim for a higher rating for the service-connected 
bipolar disorder.  38 C.F.R. § 20.303 provides that a request 
for an extension must be filed with the VA office which 
provided the notice of the determination being appealed.  
Additionally, this request must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  Given the foregoing, the Board is without authority 
to extend the time limit for filing a substantive appeal.


ORDER

Service connection for a back disability is denied.

A timely substantive appeal of the April 2001 and December 
2002 RO determinations with respect to the assigned ratings 
for the service-connected bipolar disorder, having not been 
filed, the appeals are dismissed for lack of jurisdiction.


REMAND

Regarding the claim of service connection for sinusitis, the 
Board notes that upon service entrance the veteran reported a 
history of having sinusitis.  Her entrance examination 
report, however, was negative for a current finding of 
sinusitis.  During service, she was treated for sinusitis in 
August 1994 and in January 1996.  Post-service medical 
records from October 1997 to October 2002 show that the 
veteran was treated for sinusitis.  There is a medical 
question as to whether the veteran's current sinusitis is 
related to her sinusitis in service.  Therefore, the veteran 
should be scheduled for a VA examination to include an 
opinion to address the medical question at hand.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should make arrangements for 
the veteran to undergo a VA examination 
to determine the etiology of any current 
sinus disorder.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination of the veteran.  The examiner 
is requested to offer an opinion with 
supporting analysis, as to the following:

a) Does the veteran currently have a 
chronic sinus disorder?  If yes, 
address the question below.

b) Is it at least as likely as not 
that a chronic sinus disorder had 
its onset during active service or 
is related to any in-service disease 
or injury, including the episodes of 
sinusitis in service in 1994 and 
1996?

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
she and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


